Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 1 of 33 Page |D #:1

AO 91 (Rev. l])'I l) Gimind Compiaint

 

 

 

 

UNITED STATES DISTRlCT COURT .......... W -------------------- ~
for the
Central Distriot of Califomja
United States of Ameriea )
v. )
Robin oimaggio § Cas"“ N°' BY
g M J 1 8 .. 3 2 4 0 _
)
Dej%ndant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, StaIe that the following is true to the best of my knowledge and belief
On or about the daie(s) of N]ay 2016 to the Present in the county of Los Angeles in the
_______ Central District of Ca|ifomia , the defendant(s) violated:
Code Secl:`on O'jj‘"ense Deseriprion
Title 18, United States code, See Attachrnent

Section 1343 (Wire Fraud)

Thjs criminal complaint is based on these facts:

(See atta§\h_'ed amdavit which is incorporated as part of this Comp[aint_)

` ` `_ . ) -: ' Co:ril_o_fo£nan£’s signature

 

Specia| Agent Rob Chowthi

Prirltedmzme and title

 

Sworn to before me and signed in my presenoe.

Date= ____ 12»'07»'20_1_8___ __ B§§ARLES F. Eiil`§i

__ n judge ’.s' signature

 

City and State: Los Ange|es,_ California Honorab|e Charies Eick

Printed name and title

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 2 of 33 Page |D #:2

Attachment

Bcg;inning in or around May 2016 and continuing to the present, DlMAGGlO, knowingly
and with intent to defraud, devised, participated in, and executed a scheme to defraud K.D. as to
material matters and to obtain money and property from K.D. by means of material false and
fraudulent pretenses, representations, and promises, and the concealment of material facts. For
the purpose of executing this scheme and in an essential part of the scheme, on or about Angust
5 , 2016, in Los Angeles County, within the Ccntral District of California, and elsewhere,
defenth DIMAGGIO, transmitted and caused the transmission of a wire communication in
interstate and foreign commerce of approximately $750,000 from a bank account in the name of
KD. ’s company in Bu_lgaria to an account controlled by DIMAGGIO, the DMl Citibank
Account, in the Central District of California.

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 3 of 33 Page |D #:3

AFFIDAVIT

I, Robert Chowthi, being duly sworn, declare and state as

follows:
rnrsoouc'r:ton
l. I am a Special Agent with the Federal Bureau of

Investigation {“FBI”) and have been so employed since March
2017. 1 am currently assigned to a Los Angeles Field Division
White Collar Crimes Squad, which is responsible for
investigating financial institution fraud, including bank fraud
and wire fraud. Prior to being employed by the FBI as a Special
Agent, I was employed by Bank of America as a financial crimes
auditor for five years, ensuring that processes and controls
were in place to prevent fraud and money laundering.

2. Since becoming an FBI Special Agent in 2017, I have
received 21 weeks of formal training at the FBI Training Academy
in Quantico, Virginia. During the time I have been employed by
the FBI, I have participated in investigations relating to wire
fraud, mail fraud, and various types of financial institution
fraud. I have participated in many aspects of criminal
investigations to include; reviewing evidence, analyzing
financial documents, conducting physical and electronic
surveillance, working with informants, and executing search and
arrest warrants. Additionally, I have interviewed victims who
had personal knowledge regarding the investigation in which I

have been involved.

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 4 of 33 Page |D #:4

PURPOSE OF AFFIDAVIT

3. This affidavit is made in support of a criminal
complaint and arrest warrant for ROBIN DIMAGGIO (“DIMAGGIO”) for
a violation of Title 18, United States Code, Section 1343 (Wire
Fraud).

4. In addition, this affidavit is made in support of a
search warrant for information associated with the email account
identified as thedimaggio@gmail.com (“DIMAGGIO EMAIL ACCOUNT”),
that is stored at the premises controlled by Google, LLC (“the
Provider”), a provider of electronic communication and remote
computing services, headquartered at 1600 Amphitheatre Parkway,
Mountain View, California, 94043.1 The information to be
searched is further described in Attachment A. This affidavit
is made in support of an application for a search warrant under

18 U.S.C. §§ 2703(a}, 2703(b)(l){A}, 2703(€)(1)(A) and 2703(€1)2

 

1 Because this Court has jurisdiction over the offense(s)
being investigated, it may issue the Warrant to compel the
PRovIDER pursuant to is U.s.C. §§ 2703(a] , (b) (1) (A}, (c) (1) (A) .
§ee 18 U.S.C. §§ 2703(a) (“A governmental entity may require the
disclosure by a provider . . . pursuant to a warrant issued
using the procedures described in the Federal Rules of Criminal
Procedure . . . by a court of competent jurisdiction”) and 2711
(“the term ‘court of competent jurisdiction' includes.~~ (A} any
district court of the United States (including a magistrate
judge of such a court) or any United States court of appeals
that -- (i) has jurisdiction over the offense being
investigated; (ii} is in or for a district in which the provider
of a wire or electronic communication service is located or in
which the wire or electronic communications, records, or other
information are stored; or (iii) is acting on a request for
foreign assistance pursuant to section 3512 of this title”).

2 The government is seeking non~content records pursuant to
18 U.S.C. § 2703(d). To obtain the basic subscriber
information, which do not contain content, the government needs
only a subpoena. §ee 18 U.S.C. § 2703(c)(1), (c)(2). To obtain

Case 2:18-cr-00891-DI\/|_G Document 1 Filed 12/07/18 Page 5 of 33 Page |D #:5

to require the PROVIDER to disclose to the government copies of
the information (including the content of communications)
described in Section II of Attachment B. Upon receipt of the
information described in Section II of Attachment B, law z
enforcement agents and/or individuals assisting law enforcementl z
and acting at their direction will review that information to
locate the items described in Section III of Attachment B.
Attachments A and B are incorporated herein by reference.
5. As described more fully below, I respectfully submit
there is probable cause to believe that the information
associated with the DIMAGGIO EMAIL ACCOUNT constitutes evidence,
contraband, fruits, or instrumentalities of criminal violations
of Title 18, United States Code, Section 1343 (Wire Fraud),
Title 18, United States Code, Section 1028A (Aggravated Identity

Theft), and Title 18, United States Code, Section 1957

 

(Transactions in Criminally~Derived Proceeds).
6. The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

 

information obtained from various law enforcement personnel and

 

additional records and other information--but not content~»
pertaining to subscribers of an electronic communications
service or remote computing service, the government must comply
with the dictates of section 2703(c)(1)(B), which requires the
government to supply specific and articulable facts showing that
there are reasonable grounds to believe that the records or
other_information sought are relevant and material to an ongoing
criminal investigation in order to obtain an order pursuant to
18 U.S.C. § 2703(d). The requested warrant calls for both
records containing content (§§e_Attachment B paragraph II.lB.a)
as well as subscriber records and other records and information
that do not contain content (§ee Attachment B paragraph

ll.l3.b) .

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 6 of 33 Page |D #:6

witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested complaint, arrest
warrant and search warrant and does not purport to set forth all
of my knowledge of or investigation into this matter. Unless
specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and in part only.
S'UMMARY OF PROBABLE CATJ'SE

7. As set forth in further detail below and based on the
information that I have obtained during the course of this
investigation and my training and experience, I have learned
that, between at least approximately May 2016 and the presentr
DIMAGGIO represented that he would assist the Peace For You
Peace For Me Foundation (the “Foundation”), a nonprofit
organization registered under the laws of Bulgaria, with
organizing a charity concert designed to raise money for and
awareness of homeless and displaced children from conflict zones
worldwide. During the course of discussions between the
Foundation and DIMAGGIO, DIMAGGIO made material false
representations that caused the Foundation's financial sponsor,
K.D., to wire him funds. Specifically, on or about August 5,
2016, K.D. wired $750¢000 to an account controlled by DIMAGGIO
from an account in the name of a company run by K.D. Prior to
that transfer; defendant represented that he would not spend the
money and that, by Angust 10, 2016, the entirety of the funds
would be placed in an escrow account. In truth and in fact,

defendant withdrew the funds on or about August 9, 2016 and

Case 2:18-cr-00891-DI\/|G Document 1 Fi|e`d 12/07/18 Page 7 of 33 Page |D #:7

subsequently used the funds to, among other things, purchase a
home for his ex~wife in Calabasas, California.
STATEMENT OF PROBABLE CAUSE

A. Background on DIMAGGIO

8. Based on my review of incorporation records, I know
that DiMaggio International, Inc. (“DMI”) was incorporated on or
about September 1, 2006 by DIMAGGIO. According to Statements of
Information filed with the California Secretary of State in 2009
and 2014, DIMAGGIO was the CEO, Secretary, CFO, and sole
director of DMI. The Statements of Information for both 2009
and 2014 listed the addresses of DMI’s principal offices in
those years as being located in Agoura Hills, California.
According to the California Secretary of State, DMI is currently
suspended.

9. Based on interviews with witnesses and records that I
have obtained, I know that DIMAGGIO resided and/or conducted
business in Agoura Hills, during a portion of the relevant time
period.

10. lBased on documents received from the Foundationr I
know DIMAGGIO used the DIMAGGIO EMAIL ACCOUNT to communicate
with the Foundation and associated individuals. Based on my
review of subscriber records, I know that the subscriber listed
for the DIMAGGIO EMAIL ACCOUNT is “R. DiMaggio” and the account
was created in or around February 12, 2009.

11. As set forth in greater detail below, based on my
review of a deposition transcript during the course of civil

litigation between the Foundation and DIMAGGIO, I understand

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 8 of 33 Page |D #:8

DIMAGGIO has claimed that the vast majority of emails sent by
the DIMAGGIO EMAIL ACCOUNT to the Foundation and associated
individuals were actually sent by another individual, B.S.

12. However, I believe DIMAGGIO was the user of the
DIMAGGIO EMAIL ACCOUNT and sent and/or was aware of the emails
sent to the Foundation and associated individuals. I base this
belief on a series of factsr including, but not limited to the
following, which are discussed in greater detail herein: (1) the
subscriber for the DIMAGGIO EMAIL ACCOUNT is DIMAGGIO;

(2} interviews with individuals associated with the Foundation
and its financial sponsor who stated that they never met or
spoke by telephone with B.S. and that they understood, based on
the email correspondence and contemporaneous telephone calls,
they were exchanging emails with DIMAGGIO; (3} an interview with
a well-known musician who was contacted by DIMAGGIO in
connection with this concert who confirmed that he used the
DIMAGGIO EMAIL ACCOUNT to communicate with DIMAGGIO; and {4) the
funds requested in the emails sent from the DIMAGGIO EMAIL
ACCOUNT were sent to bank accounts linked to DIMAGGIO and used
to pay for expenses related to DIMAGGIO and his family.

B. DIMAGGIO Embezzled At Least $750,000 Transferred By

K.D. In Connection with the Charity Concert

1. Background on Charity Concert

 

13. On November 29, 2018, I interviewed by telephone A.P.,
an individual who works for K.D., the financial sponsor of the
Foundation. In addition, I have reviewed an FBI report of a

telephonic interview of J.B., a founding member of the

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 9 of 33 Page |D #:9

Foundation, which was also conducted on November 29, 2018.
Based on these interviews, l learned the following:

a. J.B. was the founding member of the Foundation.
For approximately 30 years, J.B. has worked in theater and the
arts. More recently, J.B. has promoted concerts abroad.

b. In or around June 2016, K.D., a resident of
Sofia, Bulgaria, decided to invest in the charity concert the
Foundation was attempting to organize. The charity concert Was
to raise money for and awareness of homeless and displaced
children from conflict zones worldwide. The charity Concert was
to be held in Sofia, Bulgaria on October l, 2016. The concert
was to be modeled off of the Live~Aid concert in 1985. K.D.
provided financial support for the Foundation.

c. AJP. works for K.D.'s company. A.P. has worked
for K.D. since in or around 2006, and had never attempted to
organize a concert event prior to the Foundation”s proposed
charity concert. A.P. was tasked by K.D. to oversee the usage of
K.D.’s funds and review agreements related to the concert.

d. In or around May 2016, the Foundation was
introduced to DIMAGGIO through an intermediary. J.B. was told
by the intermediary that DIMAGGIO was a well-known drummer and
the “Musical Director of the United Nations” at one time.
DIMAGGIO represented that he would be able to get several
celebrities to perform at the charity concert.

e. J.B. met with DIMAGGIO in May 2016 in Bulgaria at

a press conference related to the concert.

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 10 of 33 Page |D #:10

f. J.B. communicated with DIMAGGIO in a variety of
ways including by telephone, Whatsapp, a program similar to
Skype called Viber, and email. The majority of communications
between DIMAGGIO and A.P., J.B., and others associated with the
Foundation occurred over email. During these communications,
DIMAGGIO used the DIMAGGIO EMAIL ACCOUNT.

g. At no time did J.B. speak by telephone or meet in
person with B-S.3

h. J.B. understood that DIMAGGIO’s role was to
secure artists for the charity concert. DIMAGGIO called J.B. by
telephone and discussed the artists he had managed to secure for
the concert. Based on my review of the emails discussed below,
I know that the emails sent by the DIMAGGIO EMAIL ACCOUNT
concerned some of the same artists that J.B. stated DIMAGGIO
would discuss with him by telephone.

i. During the course of the relationship, K.D. made
a transfer of $750,000 on behalf of the Foundation based on
DIMAGGIO’s representations that the funds would be used to pay
to secure artists for the charity concert and that the funds

would be kept in an escrow account.

 

3 Based on my review of emails between DIMAGGIO and the
Foundation, I understand DIMAGGIO initially stated he intended
to work with B.S. on the charity concert, that B.S. was copied
on some emails early on, and that the contract engaging DIMAGGIO
initially bore the name of AEI Entertainment, an entity
connected to B.S. However, thereafter AEI Entertainment was
replaced with DMI.

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 11 of 33 Page |D #:11

j. On or about August 10, 2016, DIMAGGIO told the
Foundation that the artists’ managers believed the charity
concert should be postponed.

k. Thereafter, the Foundation asked for the funds to
be returned and to date, the Foundation has not received any
funds from DIMAGGIO.

2. Defendant Represents $750,000 in Funds Will Be

Held in Escrow

14. Based on my review of bank records obtained from
Citibank, and information learned from interviews with A.P. and
J.B., I have learned that, on or about hugust 5, 2016, K.D.’s
company wired $750,000 from its bank account in Bulgaria to a
bank account held at Citibank in the name of DMI (“DMI Citibank
Account”}. DIMAGGIO is the sole signatory on the DMI Citibank
Account. The DMI Citibank Account was located in Westlake
Village, California.

15. Based on my review of emails produced to the
government by the Foundation, I have learned the following:

a. On July 25, 2016, J.B. emailed DIMAGGIO, at the
DIMAGGIO EMAIL ACCOUNT, and stated “Hi Robinlr It's great that
you are starting to approach other artists. Please, let us know
which names do you have in mind, before starting the actual
approach.” In response, DIMAGGIO, using the DIMAGGIO EMAIL
ACCOUNT, stated that several well~known artists were being
approached today, Later in that email chain, DIMAGGIO stated

that D.F., a well~known rock musician, “said Yes . . . and will

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 12 of 33 Page |D #:12

sign the contract but he just went from 100k to 200 because of
the bad criminal press .he is ready to sign today.”

b. After a series of emails about artists and a
series of contract negotiations, DIMAGGIO, using the DIMAGGIO
EMAIL ACCOUNT, sent an email to A.P. on August 4, 2016,
enclosing an agreement between DMI and K.D. (the “DMI
Agreement”) signed on behalf of DMI. The DMI Agreement set
forth that K.D. represented the Foundation and that DMI was to
assist in procuring the performance of certain artists at the
charity concerts. As part of the agreement, KlD. was to
transfer $750,000 into an-escrow account for DMI “as a Guarantee
for future payments related to Artists engaged with
participation in the Event.” The Artists that DMI was to-
“engage” for the charity concert included well-known singers and
musiciansl including but not limited to, D.F. The contract
specifically stated that the pertinent email address for DMI was
the DIMAGGIO EMAIL ACCOUNT.

c. On the same day, August 4, 2016, A.P. sent an
email back to DIMAGGIO at the DIMAGGIO EMAIL ACCOUNT, attaching
a copy of the contract countersigned by K.D.. In the email,
A.P. stated that they were “waiting the [sic] Escrow account
details and the Escrow agreement as stated in paragraph 7.”
Paragraph 7 of the contract stated that K.D. was to transfer the
funds to DMI five days after receiving the escrow agreement.

d. On August 4, 2016, DIMAGGIO, using the DIMAGGIO

EMAIL ACCOUNT, responded stating “Send to my Account DiMaggio

10

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 13 of 33 Page |D #:13

int. For right now time is about to be against if i dont [sic]
show proof.”

e. Hours later, on August 4, 2016, DIMAGGIO, using
the DIMAGGIO EMAIL ACCOUNT, sent an email to A.P. and K.D.
stating that he could not “create a new escrow account until i
return back to the states August 10th.” A.P. stated in response
“Ordered by [K.D.] we will pay if you explicitly confirm that we
will have the Escrow clause and papers strictly respected
immediately at your return 10th. Show the money and do not
spend it until the money land in Escrow account.” In response,
DIMAGGIO, using the DIMAGGIO EMAIL ACCOUNT, stated “l agree to
both terms explicitly, However it takes up to 24 hours for the
escrow account to be open so give me till the 12th, to be safe.
Send wire confirmation so i can show the Managers this is real.”
K.D. later stated “Dear Robin ,if fsic] you agree immediately
after your return to LA to fulfill the conditions ,stipulated
[sic] in the contract between us, tomorrow , Friday , your
account will be credited with the requested amount of $750,000.”
In response, DIMAGGIO, using the DIMAGGIO EMAIL ACCOUNT, stated
“I agree 100% Confirmed. We are all here to win, and make sure
we have a concert that makes a loud noise in the Baltics and
further more around the world. So yes You have my Word.”

f. On hugust 5, 2016, A.P. wrote to DIMAGGIO at the
DIMAGGIO EMAIL ACCOUNT stating “Robin, Today you will have the
money as agreed. Please send back the attached Amendment signed
and dated by you asap.” In response, DIMAGGIO, using the

DIMAGGIO EMAIL ACCOUNT, sent an email to A.P. and K.D. stating

ll

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 14 of 33 Page |D #:14

“Thank you Alex, I will amend this within the next few days or
latest by the 10th and also will open Escrow by 12th ready to
operate. Lastly please send wire info and i will tell my bank
to keeo [sic] an eye on it and will let you know as soon as it
hits my account.” ln response, A.P. asks for the amendment to
be signed and scanned “now.” DIMAGGIO, using the DIMAGGIO EMAIL
ACCOUNT, then replied that he could not because he was “in the
middle of Tasmania, there is [sic] no scanners.”

16. Based on my review of law enforcement databases, I
have learned that DIMAGGIO returned to Los Angeles from
Australia on August 9, 2016.

17. Based on my interview with A.P., I have learned that
A.P. and K.D. understood that the $750,000 would be placed in an
escrow account and, after further discussions between the
Foundation and DIMAGGIO, these funds would be used to pay fees
to the artists who would perform at the concert. A.P. stated
that he and K.D. were insistent that the funds be placed in an
escrow account.

3. DIMAGGIO Failed to Set Up Escrow Account and Used
K.D.'s Funds to Support His Lifestyle and
Purchase a Home for his Ex-Wife

18. Based on my review of Citibank records, l have learned
that, prior to receipt of the $750,000 wire from K.D.’s company,
the balance in the DMI Citibank Account was $36.89. Four days
after receiving $750,000 from K.D., on August 9, 2016, $750,000
was withdrawn from the DMI Citibank Account. The DMI Citibank

Account was later closed on September 12, 2016.

12

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 15 of 33 Page |D #:15

19. Based on my review of Citibank4 records, l have learned
that, on August 9, 2016, the same day that $750,000 was
withdrawn from the DMI Citibank Account, $750,000 was deposited
into a bank account at Citibank in the name of DIMAGGIO
(“DIMAGGIO Citibank Account”). DIMAGGIO is the sole signatory
on the DIMAGGIO Citibank Account. The balance of the DIMAGGIO
Citibank Account immediately prior to the $750,000 deposit was
32,69`?.25.

20. Based on my review of DIMAGGIO Citibank Account, I
have learned that, after the deposit of 5750,000, the DIMAGGIO
Citibank Account had the following transactions:

a. On August 9, 2016, three cashier checks were
purchased. Two of the three cashier checks were for 57,500
each; both made payable to [B.S.} XZ. The third cashier check
was for $30,000 and made payable to AEI Ent. Brokerage. l
understand AEI to be an entity associated with B.S.

b. On August 10, 2016, a cashier’s check was
purchased for $35,209 and made payable to Volvo cars. On August
11, 2016, a cashier's check was purchased for $24,000 and made
payable to Shaver Automotive, which I understand from publicly-
available information is a car dealership in Thousand Oaks,
California, 'On August 12, 2016, a cashier's check was purchased
for $32,000 and made payable to E.D., who I understand, based on

my review of escrow records, was the real estate agent for the

 

4 To date Citibank has not yet provided copies of checks for
any of the Citibank records. On August 19, 2016 a $17,900 check
was negotiated. The other checks in hugust were less than
$2,000. I did not identify any checks in September.

13

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 16 of 33 Page |D #:16

purchase of the home referred to in paragraph 19(c}. On August
16, 2016, a cashier's check was purchased for $3,380 and made
payable to US Treasury Internal Revenue Service. The check
referenced a number that appears to be DIMAGGIO's social
security number. On hugust 18, 2016, four cashier’s checks were
purchased, totaling $5,896.00. Each check was made payable to
Calabasas Village, which appears to relate to living expenses.

c. On or about August 22, 2016, $251,370 was
transferred out of the DIMAGGIO Citibank Account. Based on my
review of escrow records, l have learned that these funds were
used to purchase a real property located in Calabasas,
California. The buyer listed on this sale was DIMAGGIO's ex-
wife. Based on my review of the transcript of DIMAGGIO's
deposition taken during civil litigation with K.D., I have
learned that DIMAGGIO admitted to purchasing the home in
Calabasas, California for his ex-wife.

d. Between hugust 15, 2018 and August 26, 2018, at
least $15,058.44 in payments were made to credit cards.

e. Between August 10, 2016 and August 31, 2016 debit
card transactions totaled approximately $53,622.91 and cash
withdrawals totaled approximately $37,979.

f. On August 16, 2016, $150,000 was transferred to a
Citibank account in the name of DiMagic Entertainment, Inc.
(“DiMagic Citibank Account”). Based on my review of records
from Citibank, DIMAGGIO was the only listed signatory on that
account. The transferred funds were co-mingled with other

deposits. The funds in the DiMagic Citibank Account were spent

14

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 17 of 33 Page |D #:17

down over several months. On June 30, 2017, the balance in the
account was $3,025.33. I did not identify any payments to any
d performers that readily appeared to be related to the event
organized by the Foundation out of the DiMagic Citibank Account,
and the spending activity in the DiMagic Citibank Account seems
to be very similar to that of the DIMAGGIO Citibank Account.

21. Based on my review of bank records for the DMI
Citibank Account and the DIMAGGIO Citibank Account, l have not
seen any transfers that readily appeared to be sent to artists
or their management in connection with the charity concert in
Bulgaria.

n 4. DIMAGGIO Postponed Charity Concert and Failed to

Return Funds As Promised

 

22. Based on my review of emails produced to the §

government by the Foundation, I have learned: l

a. On hugust 10, 2016, DIMAGGIO, using the DIMAGGIO
EMAIL ACCOUNT, sent an email to K.D. stating that “an entire
group of managers” believed the concert should be postponed to
December 1, 2016. DIMAGGIO stated that he agreed with these
managers. K.D. then forwarded the email to A.P. In response,
A.P. told DIMAGGIO that K.D. was “surprised” because in December
the temperatures in Bulgaria were very low and there could be
snow. A.P. stated that “[n]evertheless in case you think that
for you is impossible to manage as planned, say so and let the
money back.”

b. On August 16, 2016, DIMAGGIO, using the DIMAGGIO

EMAIL ACCOUNT, sent an email to K.D. stating that the artists’

15

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 18 of 33 Page |D #:18

managers believed K.D.'s associates were “idiots” for insisting
the show proceed on October 1. K.D. then forwarded the email to
A.P. who responded to DIMAGGIO. A.P. wrote: “Dear Robin, I can
recall all the handicaps you faced for the last month: you can’t
see the money, short term, inability to sign, broken phone,
trips, managers disagreement, brokers fired etc., etc. Just for
the record: still no Amendment despite you [sic] promise; still
no escrow account despite of the agreement and your promise;
still no artist engaged despite of your promise and despite all
that money we sent you. Ok, now is clear that it is impossible
for you to respect agreements and your own promises. Please
wire all the money back immediately.” In response, DIMAGGIO
stated “Send wire info.” A.P. told DIMAGGIO he had the wire
information already, but that if he needed something more
particular he should “specify.” DIMAGGIO wrote “As soon as
everyone returns the deposits. 1 will forward to your swift[.]”

c. On or about September 2, 2016, A.P. sent another
email to DIMAGGIO, at the DIMAGGIO EMAIL ACCOUNT, asking for the
return of all funds. In response, DIMAGGIO wrote, from the
DIMAGGIO EMAIL ACCOUNT, that he “sent deposits to Artists as
agrees[sic].”

23. On November 28, 2018 the FBI interviewed D.F. 1

reviewed a report of the interview and learned that:

a. D.F. has known DIMAGGIO for five or six years;

b. D.F. and DIMAGGIO have worked together
periodically during the relevant time period on recording

records and at an event at which D.F. performed.

16

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 19 of 33 Page |D #:19

c. Everything that D.F. and DIMAGGIO have worked on
together went fine. D.F. considers DIMAGGIO to be an excellent
musician and an honest, open, and transparent person.

d. DIMAGGIO at one point asked D.F. if he was
interested in performing at a concert in Europe for $200,000.
D.F. initially said he would.

e. Nothing further developed from DIMAGGIO’s initial
offer to perform in Europe. D.F. never received an agreement,
never signed a contract, and never received any money to perform
at the event. Other than the initial inquiry, D.F. never heard
anything further about performing at the event.

f. D.F. stated he communicated with DIMAGGIO using
the DIMAGGIO EMAIL ACCOU'NT.

24. To date, neither K.D. nor the Foundation has received
any funds from DIMAGGIO.

5. K.D.'s Civil Lawsuit Against DIMAGGIO

25. Based on my and FBI Special Agent Ryan Heaton's
conversations with counsel to K.D. and the Foundation, 1 have
learned that K.D., the Foundation, and K.D.'s company (which
sent the $?50,000 to DIMAGGIO), sued DIMAGGIO in or around
December 2016 in California State Court. Approximately nine
months later, DIMAGGIO filed for Chapter 7 bankruptcy protection
in United States Bankruptcy Court for the Central District of
California. K.D., the Foundation, and K.D.'s company filed
claims in the bankruptcy proceeding and the Bankruptcy Court
granted the motion for summary judgment filed by K.D., the

Foundation, and K.D.*s company, specifically on their claims of

17

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 20 of 33 Page |D #:20

fraud and embezzlement. The Bankruptcy Court awarded K.D., the
Foundation, and K.D.'s company 51,161,604.65.

26. During the state court litigation, DIMAGGIO sat for a
deposition without counsel.5 DIMAGGIO testified under oath
during this deposition. Based on my review of the deposition
transcript, DIMAGGIO made a variety of statements, including,
but not limited to the following:

a. DIMAGGIO testified that his neurologist

recommended he not answer any questions based on his recent

“memory problems.” DIMAGGIO nevertheless continued with the
deposition.
b. DIMAGGIO testified that B.S. sent emails from the

DIMAGGIO EMAIL ACCOUNT. DIMAGGIO stated this happened “all the
time” in the entertainment business “[b]ecause sometimes people
don’t have time to write an email, and you delegate.” DIMAGGIO
testified that virtually all of the emails with the Foundation
were sent by B.S. using the DIMAGGIO EMAIL ACCOUNT. Indeed,
DIMAGGIO testified that an email sent from the DIMAGGIO EMAIL
ACCOUNT to an email address belonging to B.S. which stated
“Bruce let’s contact him Monday”, was sent by B.S, DIMAGGIO
admitted to sending approximately one email from the DIMAGGIO
EMAIL ACCOUNT shown to him during the deposition. DIMAGGIO

testified he did not check his email.

 

5 Based on my conversations with counsel to K.D., the
Foundation, and K.D.'s company, I understand that DIMAGGIO was
represented by counsel earlier in the state court litigation.
DIMAGGIO was represented by counsel during some portion of the
bankruptcy litigation.

18

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 21 of 33 Page |D #:21

c. DIMAGGIO testified that B.S. was involved
throughout the organization of the charity event.

d. DIMAGGIO testified that he was to be the
“producer and musical director” for the charity and was not
responsible for securing any artists for the charity event.

e. DIMAGGIO testified that B.S. and DIMAGGIO's
accountant (who had since died according to DIMAGGIO) had access
to DIMAGGIO’s bank accounts and his debit card. DIMAGGIO
testified that he had no idea about the funds that came into the
DMI Citibank Account. DIMAGGIO stated that B.S. got over
$600,000 in funds in connection with the charity concert.
DIMAGGIO stated he did not recall any discussion regarding the
need for the Foundation to transfer $750,000 to the DMI Citibank
Account.

f. DIMAGGIO later testified that B.S. was supposed
to receive $600,000 of the $750,000 in funds received. I
understand from counsel to K.D., the Foundation, and K.D.'s
company that, during the course of the state court litigation,
D1MAGGIO - through counsel - produced a check for $600,000 which
DIMAGGIO claimed represented the funds taken by B.S. (with the
authorization of DIMAGGIO) to pay the artists for the charity
concert. The check was dated July 14, 2016, which predated the
Foundation's wire for $750,000. Furthermore, I compared the
$600,000 check produced by DIMAGGIO in the civil litigation
(provided to the government by the Foundation’s counsel) to bank
records 1 received from Citibank. Citibank produced a check

with the exact same check number as the $600,000 check produced

19

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 22 of 33 Page |D #:22

by DIMAGGIO, however the check was for $10,000 and was written
to AEI Entertainment Brokerage Firm, a company connected to B.S.
Citibank records show another $2,500 written to B.S. that same
day. When questioned about this during his deposition, DIMAGGIO
stated that B.S. was supposed to get the funds in August 2016,
after the wire from the Foundation. DIMAGGIO denied producing a
forged document and stated that B.S. provided DIMAGGIO a copy of
the check which DIMAGGIO then provided to his attorney.

g. 1 understand from counsel to the Foundation,
K.D., and K.D.'s company that, also during the civil litigation,
D1MAGG10, through counsel, produced a bank statement for the
Citibank account on which the $600,000 check cashed by B.S. was
purportedly drawn. This bank statement showed the balance in
the account as of July 2016 as 8715,662.41, sufficient to cover
a $600,000 check. Based on my review of records received from
Citibank, 1 have learned that the balance in DIMAGGIO's account
as of July 2016 was $662.41. DIMAGGIO denied forging the bank
statements and stated that he thought his “accountant and [B.S.]
were up to no good.” In the email in which the bank statement
was sent to counsel for K.D., the Foundation, and K.D.’s
company, which I have reviewed, DIMAGGIO's counsel stated
“Attached is the latest bank statement from Robin.”

h. DIMAGGIO testified that he did give the 5251,370
in funds, which was used to buy the house in Calabasas,
California, to his ex-wife as partial settlement of his spousal
support. DIMAGGIO testified that he did so because his

accountant told him he had cash in his account. In reviewing

20

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 23 of 33 Page |D #:23

the bank statements, DIMAGGIO admitted that the funds used to
buy the house in Calabasas appeared to have come from the
Foundation. n

i. DIMAGGIO testified that on the morning of the
deposition he received a call from someone previously associated
with the Foundation. During this telephone call, DIMAGGIO
claimed this individual threatened DIMAGGIO.

27. Based on my review of a declaration filed in the state
court litigation, a copy of which was provided to me by counsel
to the Foundation, K.D., and K.D.’s company, 1 have learned the
following:

a. During the course of the litigation, counsel to
the Foundation, K.D., and K.D.'s counsel retained a GLAC (Global
Information Certification) Certified Forensic Analyst and a
Certified Information Systems Security Professional named Bruce
Pixley {“Pixley”). Pixley was asked to examine some email
authenticity issues and to conduct a proper search of DIMAGGIO's
electronic devices for documents relevant to this case due to
alleged discovery lapses of DIMAGGIO, using search terms and
parameters agreed to by all parties.

b. On June 9, 2017, Pixley met with DIMAGGIO,
DIMAGGIO’s counsel, and counsel to the Foundation, KJD., and
K.D.’s company to conduct an inspection of DIMAGGIO's laptop and
cell phone. At that inspection, however, DIMAGGIO claimed he
did not own or use a laptop, but instead has an iMac desktop
computer. DIMAGGIO offered no explanation as to why he did not

bring his iMac to the inspection, but offered to bring it to a

21

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 24 of 33 Page |D #:24

second inspection on June 12, 2017. On June 10, 2017, DIMAGGIO
canceled the second scheduled inspection.

c. During the June 9 inspection DIMAGGIO personally
entered his password for the email account Pixley understood
DIMAGGIO used for his communications with plaintiffs,
thedimmagio@gmail.com{sic].6 Pixley downloaded and stored in
'DIMAGGIO’s presence all electronic documents and data contained
in that email account. Pixley applied the search terms
previously agreed to and sent the results to counsel.

d. Based on the Pixley’s review of the emails he did
not find any documents responsive to the search terms. He did
not find any communications between DIMAGGIO and the Foundation,
much less any metadata for the suspect emails. He also found no
communications with any music celebrity (or music celebrity
representative) referenced in the First Amended Complaint or
with whose name Pixley was familiar.

e. Pixley stated, however, that he was able to
locate other emails going back to April 2016 in the email
account. Therefore, based on this fact and Pixley’s review of
hard copy emails between DIMAGGIO and the Foundation, which he
could not locate in his forensic review, Pixley concluded that
DIMAGGIO or another person with access to the email account must

have selectively and intentionally deleted the emails. Pixley

 

5 Based on my conversations with counsel to K.D., K.D.’s
counsel, and the Foundation, 1 understand there was an
inadvertent typographical error in the declaration. It stated
thedimmagio@gmail.com, rather than thedimaggio@gmail.com

22

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 25 of 33 Page |D #:25

stated that he believed that, absent a separate retention, the
deletion of the emails was permanent.
C.DIMAGGIO'B STATEMENTS REGARDING MOVING TO FRANCE
28. Based on my review of emails provided to me by the

Foundation and K.D., 1 understand the following:

a. On August 1, 2018, DIMAGGIO, using the DIMAGGIO
EMAIL ADDRESS, sent an email to counsel to the Foundation, K.D.,
and K.D.'s company in which he stated “Told you both 1 wasn't
winning this case early on however 1 wont be here as soon as
this case is done and 1 pay my respect to the both of you before
leaving back for Europe.”

b. On November 7, 2018, counsel to the Foundation,
K.D., and K.D.'s company sent the Bankruptcy Court's order on
the Motion for Summary Judgment to DIMAGGIO at the DIMAGGIO
EMAIL ACCOUNT. DIMAGGIO, using the DIMAGGIO EMAIL ACCOUNT,
responded asking for counsel to summarize the order “in plain
English.” Counsel provided that summary. 1n response,
DIMAGGIO, using the DIMAGGIO EMAIL ACCOUNT, stated “Thank you
for explaining. I’m moving finally to France Dec. 10th. I’m
done!”

c. On December 4, 2018, DIMAGGIO, from the DIMAGGIO
EMAIL ACCOUNT, told counsel to the Foundation, K.D., and K.D.'s
company that DIMAGGIO was “finally in Paris.”

29. 1 understand from counsel to counsel to the-

Foundationr K.D., and K.D.’s company as well as another
individual who has claimed to be defrauded by DIMAGGIO that

DIMAGGIO has claimed to be a French citizen on several

23

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 26 of 33 Page |D #:26

occasions. To date, 1 have not been able to locate a flight by
DIMAGGIO departing the United States to France in November or
December of this year.
D. BACKGROTIND ON E-'MAIL AND SOCIAL MEDIA ACCO'[JNTS AN'D THE

PROVIDER

30. 1n my training and experience, 1 have learned that
providers of e-mail and/or social media services offer a variety
of online services to the public. Providers, like the PROVIDER,
allow subscribers to obtain accounts like the DIMAGGIO EMAIL
ACCOUNT. Subscribers obtain an account by registering with the
provider. During the registration process, providers generally
ask their subscribers to provide certain personal identifying
information when registering for an e-mail or social media
account. Such information can include the subscriber’s full
name, physical address, telephone numbers and other identifiers,
alternative e-mail addresses, and, for paying subscribers, means
and source of payment (including any credit or bank account
number). Some providers also maintain a record of changes that
are made to the information provided in subscriber records, such
as to any other e-mail addresses or phone numbers supplied in
subscriber records. In my training and experience, such
information may constitute evidence of the crimes under
investigation because the information can be used to`identify
the user(s) of an account.

31. Therefore, the computers of the PROV1DER are likely to
contain stored electronic communications and information

concerning subscribers and their use of the PROV1DER’s services,

24

Case 2:18-cr-00891-DI\/|G Document 1 Filed 12/07/18 Page 27 of 33 Page |D #:27

such as account access information, e-mail or message
transaction information, and account application information.
In my training and experience, such information may constitute
evidence of the crimes under investigation because the
information can be used to identify the user(s) of a SUBJECT
ACCOUNT .

32. 1n my training and experience, e-mail and social media
providers typically retain certain transactional information
about the creation and use of each account on their systems.
This information can include the date on which the account was
created, the length of service, records of login (i;§;, session)
times and durations, the types of service utilized, the status
of the account (including whether the account is inactive or
closed), the methods used to connect to the account (such as
logging into the account via the provider’s website)r and other
log files that reflect usage of the account. In addition, e-
mail and social media providers often have records of the
1nternet Protocol (“IP”) address used to register the account
and the 1P addresses associated with particular logins to the
account. Because every device that connects to the 1nternet
must use an IP address, IP address information can help to
identify which computers or other devices were used to access a
SUBJECT ACCOUNT¢.

33. In my training and experience, e-mail and social media
account users will sometimes communicate directly with the
service provider about issues relating to the account, such as

technical problems, billing inquiries, or complaints from other

25

Case 2:18-cr-OO891-D|\/|G Document 1 Filed 12/07/18 Page 28 of 33 Page |D #:28

users. Providers of e-mails and social media services typically
retain records about such communications, including records of
contacts between the user and the provider's support services,
as well records of any actions taken by the provider or user as
a result of the communications. In my training and experience,
such information may constitute evidence of the crimes under
investigation because the information can be used to identify
the user(s) of a sUBJECT ACCOUNT.

34. 1 know from my training and experience that the
complete contents of an account may be important to establishing
the actual user who has dominion and control of that account at
a given time. Accounts may be registered in false names or
screen names from anywhere in the world with little to no
verification by the service provider. They may also be used by
multiple people. Given the ease with which accounts may be
created under aliases, and the rarity with which law enforcement
has eyewitness testimony about a defendant’s use of an account,
investigators often have to rely on circumstantial evidence to
show that an individual was the actual user of a particular
account. Only by piecing together information contained in the
contents of an account may an investigator establish who the
actual user of an account was. Often those pieces will come
from a time period before the account was used in the criminal
activity. Limiting the scope of the search would, in some
instances, prevent the government from identifying the true user
of the account and, in other instances, may not provide a

defendant with sufficient information to identify other users of

26

Case 2:18-cr-OO891-D|\/|G Document 1 Filed 12/07/18 Page 29 of 33 Page |D #:29

the account. Therefore, the contents of a given account,
including the e-mail addresses or account identifiers and
messages sent to that account, often provides important evidence
regarding the actual user's dominion and control of that
account. For the purpose of searching for content demonstrating
the actual user(s) of a SUBJECT ACCOUNT, 1 am requesting a
warrant requiring the PROVIDER to turn over all information
associated with_DIMAGGIO EMAIL ACCOUNT with the date restriction
of January 1, 2016 to the present, included in Attachment B for
review by the search team.

35, Relatedly, the government must be allowed to determine
whether other individuals had access to DIMAGGIO EMAIL ACCOUNT.
If the government were constrained to review only a small
subsection of an account, that small subsection might give the
misleading impression that only a single user had access to the
account.

36. 1 also know based on my training and experience that
criminals discussing their criminal activity may use slang,
short forms (abbreviated words or phrases such as “lol” to
express “laugh out loud”), or codewords (which require entire
strings or series of conversations to determine their true
meaning} when discussing their crimes. They can also discuss
aspects of the crime without specifically mentioning the crime
involved. 1n the electronic world, it is even possible to use
pictures, images and emoticons (images used to express a concept
or idea such as a happy face inserted into the content of a

message or the manipulation and combination of keys on the

27

Case 2:18-cr-OO891-D|\/|G Document 1 Filed 12/07/18 Page 30 of 33 Page |D #:30

computer keyboard to convey an idea, such as the use of a colon
and parenthesis :) to convey a smile or agreement) to discuss
matters. “Keyword searches" would not account for any of these
possibilities, so actual review of the contents of an account by
law enforcement personnel with information regarding the
identified criminal activity, subject to the search procedures
set forth in Attachment B, is necessary to find all relevant
evidence within the account.

37. This application seeks a warrant to search all
responsive records and information under the control of the
PROVIDER, which is subject to the jurisdiction of this court,
regardless of where the PROVIDER has chosen to store such
information.

38. As set forth in Attachment B, 1 am requesting a
warrant that permits the search team to keep the original
production from the PROVIDER, under seal, until the
investigation is completed and, if a case is brought, that case
is completed through dispositionf trial, appeal, or collateral
proceeding.

a. 1 make that request because 1 believe it might be
impossible for a provider to authenticate information taken from
the DIMAGGIO EMAIL ACCOUNT as its business record without the
original production to examine. Even if the provider kept an
original copy at the time of production (against which it could
compare against the results of the search at the time of trial),
the government cannot compel the provider to keep a copy for the

entire pendency of the investigation and/or case. 1f the

28

Case 2:18-cr-OO891-D|\/|G Document 1 |:i|ed1 12/07/18 Page 31 of 33 Page |D #:31

original production is destroyed, it may be impossible for the
provider to examine a particular document found by the search
team and confirm that it was a business record of the provider
taken from the DIMAGGIO EMAIL ACCOUNT.

b. 1 also know from my training and experience that
many accounts are purged as part of the ordinary course of
business by providers. For example, if an account is not
accessed within a specified time period, it -- and its contents
-- may be deleted. ns a consequence, there is a risk that the
only record of the contents of an account might be the
production that a provider makes to the government, for example,
if a defendant is incarcerated and does not (perhaps cannot)
access his or her account. Preserving evidence, therefore,
would ensure that the government can satisfy its Brady
obligations and give the defendant access to evidence that might
be used in his or her defense.

IV. R.EQUEST FOR NON--DISCLOSTJRE
39. Pursuant to 18 U.S.C. § 2705(b), 1 request that the

Court enter an order commanding the PROVIDER not to notify any
person, including the subscriber(s) of the DIMAGGIO EMAIL
ACCOUNT, of the existence of the warrant until further order of
the Court, until written notice is provided by the United States
Attorney's Office that nondisclosure is no longer required, or
until one year from the date this warrant is signed by the
magistrate judge or such later date as may be set by the Court
upon application for an extension by the United States. There

is reason to believe that such notification will result in; (1}

29

Case 2:18-cr-OO891-D|\/|G Document 1 Filed 12/07/18 Page 32 of 33 Page |D #:32

flight from prosecution; (2) destruction of or tampering with
evidence; (3) intimidation of potential witnesses; or

(4) otherwise seriously jeopardizing the investigation. The
current investigation set forth above is not public, and based
on the information gathered in this investigation, as set forth
above, DIMAGGIO has previously stated he intended to leave the
jurisdiction and appears to have deleted documents previously.

IV . CONCLUS 1 ON
40. For all the reasons set forth above, 1 believe there

is probable cause to believe that, DIMAGGIO committed wire
fraud, in violation of 18.U.S.C. § 1343. Specifically,
beginning in or around May 2016 and continuing to the present,
DIMAGGIO, knowingly and with intent to defraud, devised,
participated in, and executed a scheme to defraud K.D. as to
material matters and to obtain money and property from K.D. by
'means of material false and fraudulent pretenses,
representations, and promises, and the concealment of material
facts. For the purpose of executing this scheme and in an
essential part of the scheme, on or about sugust 5, 2016, in Los
Angeles County, within the Central District of California, and
elsewhere, DIMAGGIO transmitted and caused the transmission of a
wire communication in interstate and foreign commerce to carry
out an essential part of the scheme, namely, a wire of
approximately $750,000 from a bank account in the name of K.D.'s
company to an account controlled by DIMAGGIO, the DMI Citibank

Account, in the Central District of California.

30

Case 2:18-cr-OO891-D|\/|G Document 1 Filed 12/07/18 Page 33 of 33 Page |D #:33

41. Further, for all the reasons stated above, 1 believe
there is probable cause to believe that the information
associated with the DIMAGGIO EMAIL ACCOUNT constitutes evidence,
contraband, fruits, or instrumentalities of criminal violations
of Title 18, United States Code, Section 1343 (Wire Fraud),
Title 18, United States Code, Section 1028A (Aggravated 1dentity
Theft}, and Title 18, United States Code, Section 1957

(Transactions in Criminally-Derived Proceeds).

/s/

RoBERT csdwzni
special Agent
Federal Bureau of Investigation

Subscribed to an sworn before
me on December , 2018.

§§ii\§iif$ F. EECK

UNITED STATES MAGISTRATE JUDGE

 

31

